internal_revenue_service number release date index number -------------------- -------------------------- ---------------------------------- ------------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-141449-06 date date legend legend company -------------------------------------------------------------------- ----------------------------------------------------------------- entity a ------------------------------------ ----------------------------------------------- --------------------------------- ---------------------------------------------- -------------------------------------------- entity b entity c entity d entity e entity f lp1 --------------------------------------------------------------------------------- ----------------------------------------------------------------- ---------------------------------- ------------------- ------------------------------------------------- date date date date ----------------- ----------------- --------------------------- ------------------- plr-141449-06 date date date date state a b c d e f g h ----------------- ----------------- ------------------ ------------------ ------------ --------- ----- ---- ------------- ------------- ------------- ---- ---- dear ------------------ this letter responds to your letter dated date requesting rulings regarding sec_382 of the internal_revenue_code the relevant information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts company is the common parent of an affiliated_group_of_corporations filing a consolidated_return company is also a loss_corporation within the meaning of sec_382 between date and date the relevant period company had two classes of stock outstanding common_stock that is publicly traded and widely held and non-voting convertible preferred_stock with a liquidation preference the preferred_stock is plr-141449-06 convertible into b shares of company common_stock but the preferred shareholders have no right to force redemption of their stock throughout the relevant period a shares of preferred_stock were outstanding on date more than three years before date company underwent an ownership_change within the meaning of sec_382 on date company its primary operating entity lp1 and certain of company's domestic subsidiaries filed voluntary bankruptcy petitions in the united_states bankruptcy court for the district of state the bankruptcy court on date while company was a loss_corporation company filed with the bankruptcy court a motion requesting that the bankruptcy court impose trading restrictions on company’s stock the restrictions were intended to give company the ability to prevent an ownership_change by limiting owner shifts in company stock on date the bankruptcy court entered a final order the trading order to impose the requested restrictions the restrictions relate to acquisitions or dispositions of company stock involving any person who is or becomes an owner of c percent greater than percent but le sec_5 percent of the outstanding_stock of company a restricted owner ownership for this purpose takes into account the constructive_ownership rules of sec_382 and the regulations thereunder under the trading order any person that is or becomes a restricted owner is required to notify the bankruptcy court and company of the person's status as such the notice provision applies to any person intending to acquire company stock if the proposed acquisition the purported acquisition will i cause any person to become a restricted owner or ii increase the percentage of stock owned by any restricted owner similarly the notice provision applies to any person intending to dispose_of company stock if the proposed disposition the purported disposition will i cause any person to cease to be a restricted owner or ii decrease the percentage of stock owned by any restricted owner within a specified time of receiving notice of a purported acquisition or purported disposition a purported transaction company may object to the transaction if company objects in the manner provided for in the trading order any purported transaction is not effective unless approved by further order of the bankruptcy court shortly before date entity a acquired e shares of company common_stock in the open market on date entity a informed company that as of date entity a owned in the aggregate approximately h percent greater than percent of company entity a further informed company that d shares of the e shares of company common_stock it owned were acquired in the open market between date and date taking into account entity a’s greater than percent owner shift and the previous owner shifts during the applicable sec_382 three-year testing_period company determined it would experience an ownership_change for sec_382 purposes if entity a were treated as a percent shareholder entity a’s acquisition of d shares of company common_stock between date and date would have violated the terms of the trading order had the trading order been in effect at the time of entity a’s acquisition on date under an order and plr-141449-06 stipulation requested by company and entity a the bankruptcy court ordered that the purchase by entity a of company common_stock in excess of f shares representing approximately g percent less than percent the excess shares would be treated as void ab initio stipulation and order the stipulation and order further provided that the excess shares were to be sold with the proceeds payable first to entity a up to its net costs and the remainder if any payable to a qualified charity within the meaning of sec_501 of the internal_revenue_code on date entity a notified company that the excess shares had been sold for an amount in excess of entity a’s cost to acquire the shares and that the excess_proceeds from the sale had been contributed to a qualified charitable_organization selected by company in identifying the percent shareholders during the relevant period company reviewed sec schedules 13d and 13g applicable to the company common_stock during the relevant period each of entity b and entity c reported on its respective schedules13g that it owned greater than percent of company common_stock entity b is an investment_advisor to various clients and entity c is an investment_advisor to entity d entity e and to entity f the entity c advisees entity b and entity c do not have the right to receive dividends or the right to proceeds from the sale of company stock except to the extent if any that each is the actual economic owner of a portion of such shares entity b on behalf of its clients and entity c on behalf of the entity c advisees can vote company common_stock acquire or dispose_of shares of company common_stock and use a common custodian to hold the stock entities a through f are unrelated third parties with respect to company no client of entity b or any entity c advisee has filed a schedule 13d or 13g that reports ownership of shares representing in the aggregate more than percent of the company common_stock in the schedules 13d and 13g filings each of entity b and entity c reported that it did not acquire any company stock for the purpose of changing or influencing the control of company company makes the following representations representations a the common_stock of company is publicly traded b company is a loss_corporation as defined in sec_382 c company anticipates emerging from protection under chapter of the bankruptcy code with a net_operating_loss carryforward d company anticipates emerging from protection under chapter of the bankruptcy code under a plan_of_reorganization that will result in an ownership_change within the meaning of sec_382 plr-141449-06 e company underwent an ownership_change within the meaning of sec_382 on date f each of entity b and entity c is an investment_advisor as defined in cfr 13d-1 b ii e g neither entity b nor entity c is entitled to receive dividends declared and paid on the stock of company or receive proceeds from the sale of company common_stock that was the subject of its respective schedule 13g filings except to the extent if any that each is the economic owner of such shares h neither entity b nor entity c is the beneficial_owner of percent or more by value of company common_stock through application of the attribution_rules of sec_318 as modified by sec_382 i each of entity b and entity c has the authority on behalf of its respective clients to vote company common_stock acquire or dispose_of shares of company common_stock use a common custodian to hold the stock file schedules 13d or 13g with respect to company common_stock communicate with company management regarding company’s operations management or capital structure and communicate with clients or with prospective clients j company has no knowledge of the specific clients of entity b the existence of any group of persons who have a formal or informal understanding among themselves to make a coordinated acquisition of company common_stock using investments made through entity b any sec filings affirming that entity b’s clients should be treated as a group an entity or individual through application of the attribution_rules of sec_318 as modified by sec_382 that own sec_5 percent or more by value of company common_stock when such individual or entity’s direct ownership in company common_stock is combined with its ownership of company common_stock acquired through entity b or any activities performed by entity b that would be outside the scope of an investment_advisor k company has no actual knowledge of the specific shareholders or investors in the entity c advisees the existence of any group of persons who have a formal or informal understanding among themselves to make a coordinated acquisition of company common_stock using investments made through the entity c advisees any sec filings affirming that the entity c advisees should be treated as a group an entity or individual through application of the attribution_rules of sec_318 as modified by sec_382 that own sec_5 percent or more by value of company common_stock when such individual or entity’s direct ownership in company common_stock is combined with its ownership of company common_stock acquired through the entity c advisees or any activities performed by entity c that would be outside the scope of an investment_advisor l beyond the information set forth above the management of company has plr-141449-06 no actual knowledge relating to the ownership of company common_stock that is the subject of the schedule 13g filings made by entity b and by entity c rulings based solely on the information submitted and the representations set forth above we rule as follows entity a will not be treated as having acquired ownership of the excess shares for purposes of sec_382 and the regulations thereunder so long as the bankruptcy court's trading order and the stipulation and order remain in effect and are not set_aside by a final order of a court of competent jurisdiction an individual or entity that has the right to the dividends and the right to the proceeds from the sale of stock economic ownership is the owner of the stock for purposes of sec_382 economic owner each of entity b and entity c has the power on behalf of its clients to vote and or dispose_of company common_stock reporting ownership but does not have economic ownership of such stock therefore for sec_382 purposes neither entity b nor entity c is the owner of any share of company common_stock to which it does not have the right to dividends or the proceeds of sale unless company has actual knowledge to the contrary company can rely on the existence or absence of schedule 13d or 13g to identify all persons who directly own percent or more of company common_stock see sec_1_382-2t if an investment_advisor files a schedule 13d or 13g that reports reporting ownership on behalf of two or more economic owners of shares representing in the aggregate more than percent of company common_stock and the economic owners do not file a schedule 13d or 13g that affirms the existence of a group company can rely on the absence of a schedule 13d or 13g by the economic owners to determine that the economic owners are not members of a group that constitutes an entity within the meaning of sec_1_382-3 unless company has actual knowledge that the economic owners constitute an entity see sec_1_382-3 sec_1_382-2t the clients of entity b collectively are not an entity within the meaning of sec_1_382-3 the entity c advisees collectively are not an entity within the meaning of sec_1_382-3 caveats we express no opinion on the tax effect of any transaction or item discussed or referenced in this ruling letter under any other provision of the internal_revenue_code and regulations or the tax effect of any condition existing at the time of or effect plr-141449-06 resulting from the facts and circumstances herein described that are not specifically covered by the rulings set forth above procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transactions covered by this ruling letter are completed alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the ruling letter under the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ___________________________ marie c milnes-vasquez senior technician reviewer branch office of associate chief_counsel corporate
